DETAILED ACTION
This Action is in consideration of the Applicant’s response on February 11, 2021.  Claims 12 and 23 are amended by the Applicant.  Claims 1 – 30, where Claims 1, 12, and 23 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed with the RCE filed on February 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the embedding copyright information in textual content comprising generating a unique identifier (ID) including the timestamp and based on copyright information associated with the textual content which indicates one or more blockchain transactions, the one or more blockchain transactions storing the copyright information and the timestamp and embedding the unique ID including the timestamp in additional text interspersed into the updated text segment that enables retrieval of the copyright information associated with the updated text segment from the blockchain based on the unique ID and verification of authorship of the updated text segment based on a comparison between the timestamp included in the unique ID and the timestamp stored in the one or more blockchain transactions in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492